Citation Nr: 0835953	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-36 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than March 10, 1991, 
for the grant of service connection for coronary artery 
disease, claimed as a heart condition. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran, veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955 and from July 1956 to November 1960.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from March and August 2005 rating decisions of the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO).  The veteran testified at 
a videoconference hearing in July 2007 before the undersigned 
acting Veterans Law Judge. 

This issue was previously remanded for additional development 
in a September 2007 Board decision.


FINDINGS OF FACT

1.  An April 1994 rating decision established an effective 
date of May 25, 1993 for the grant of service connection for 
a heart condition, and the veteran did not submit a notice of 
disagreement with the effective date within one year.

2.  In August 2005, the RO established an effective date of 
March 10, 1991, for the grant of service connection for post 
operative residuals, coronary artery bypass graft due to 
coronary artery disease with angina.  The only possible basis 
for this determination was a finding of clear and 
unmistakable error in the April 1994 rating decision. 

3.  The veteran's September 14, 1981 letter may be construed 
as an informal claim for compensation for a heart condition.

4.  VA treatment records from December 1980 reflect a 
diagnosis of angina pectoris.


CONCLUSION OF LAW

The April 1994 rating decision that established an effective 
date of March 10, 1991 for service connection for post 
operative residuals, coronary artery bypass graft due to 
coronary artery disease with angina is final and clear and 
unmistakable error that could lead to an effective date of 
September 14, 1981, has been demonstrated.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements of 
a claim for service connection": (1) veteran status; (2) 
existence of a disability; (3) service connection of the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 487 (2006).

This appeal arises from disagreement with the effective date 
assigned following the grant of service connection for 
coronary heart disease, claimed as a heart condition.  The 
courts have held that once a claim for benefits is granted, 
the claim is substantiated and additional VCAA notice is not 
required with regard to downstream questions such as the 
effective date and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Federal Circuit has interpreted these decisions as 
meaning that VCAA notice is not required in the case of an 
appeal of an effective date assigned when an increased rating 
has been granted.  Sanford v. Peake, No. 2006-7371 (Fed. Cir. 
Jan. 15, 2008); 2008 WL 275886; See Fed. Rule of Appellate 
Procedure 32.1 generally governing citation of judicial 
decisions issued on or after Jan. 1, 2007.  See also Federal 
Circuit Rule 32.1 and Federal Circuit Local Rule 32.1. (Find 
CTAF Rule 32.1)).

In developing his claim, VA obtained the veteran's VA 
treatment records and private medical records. In addition, 
VA examinations were provided in January 1961, June 1969, 
July 19993, October 1994 and January 2005.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4). 

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).

Once a formal claim for compensation has been allowed, the 
report of a VA examination will be accepted as an informal 
claim for increased benefits, and the date of claim will be 
the date of the examination.  38 C.F.R. § 38 C.F.R. § 
3.157(b)(1).  Evidence from a private physician that shows 
the reasonable probability of entitlement to benefits can 
also be accepted as an informal claim, and the date of the 
claim will be the date the evidence was received.  38 C.F.R. 
§ 38 C.F.R. § 3.157(b)(2).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant that 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) 
(2007); see also Servello v. Derwinski, 3 Vet. App. 196, 198- 
200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).

In order for benefits to be paid under laws administered by 
VA, a specific claim in the form prescribed by the Secretary 
must be filed.  See 38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. 
§ 3.151(a) (2007).  All claims for benefits filed with VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999). 

Entitlement to service connection for a heart condition 
secondary to diabetes mellitus at a 30 percent disability 
evaluation was established in an April 1994 rating decision, 
effective May 25, 1993.

The veteran was informed of the grant of service connection 
and the effective date in a May 1994 letter.  He did not 
submit a notice of disagreement with this decision within one 
year of receipt of the letter.  Therefore, the May 1994 
rating decision is final, and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.105(a).

The veteran submitted a claim for an earlier effective date 
for service connection for a heart condition in December 
2004.  An August 2005 rating decision determined that an 
effective date of March 10, 1991 should be established for 
the granting of service connection for a heart condition at a 
noncompensable evaluation.  Although not discussed, the only 
basis for granting the earlier effective date was a finding 
of clear and unmistakable error in the April 1994 rating 
decision that had established the May 25, 1993, effective 
date.

The effect of the August 2005 rating decision was that the 
prior decisions are amended; and has the same effect, as if 
the correct decision had been made on the date of the 
reversed decisions.  38 C.F.R. § 3.105(a) (2007).

The Court has held that once a rating decision which 
establishes an effective date becomes final, the only way 
that such a decision can be revised is if it contains clear 
and unmistakable error.  The Court noted that any other 
result would vitiate the rule of finality.  In other words, 
the Court has found that there are no freestanding claims for 
an earlier effective date.  When such a freestanding claim 
for an earlier effective date is raised, the Court has held 
that such an appeal should be dismissed.  Rudd v. Nicholson, 
20 Vet. App. 296, 299-300 (2006). 

The Court has established a three-part test, each of which 
must be met before clear and unmistakable error is 
established:

(1) the correct facts, as they were known at the time, were 
not before the adjudicator (i.e. more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied, (2) the error must be "undebatable" 
and of the sort "which had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE [clear and 
unmistakable error] must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part 
Russell v. Principi, 3 Vet. App. 310 (1992)).

In Caffrey v. Brown, 6 Vet. App. 377 (1994), the Court held 
that VA's failure to comply with the duty to assist veterans 
in the development of their claims could never constitute 
clear and unmistakable error.  The Court concluded that such 
a failure only creates an incomplete record but not an 
inaccurate one.  Caffrey, 6 Vet. App. at 383.

More recently, the United States Court of Appeals for the 
Federal Circuit has held that, in order to constitute CUE, 
the error must be of a type that is outcome determinative.  
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999). 

As an initial step, a claimant asserting clear and 
unmistakable error must specify the error.  It is not enough 
to merely assert that there was clear and unmistakable error, 
to make broad-brush allegations of such error, or to assert 
that the evidence was improperly weighed and evaluated.  
Rather, the claim must be raised with some degree of 
specificity.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

In this case, the veteran essentially contends that VA 
committed CUE when adjudicating his case as the RO failed to 
consider evidence that he was diagnosed with pectoris angina 
while on active duty in 1953 which precluded him from 
reenilistment in 1959.

A review of the evidence that was before the RO in April 1994 
shows that during his service in October 1952 the veteran 
presented with complaints of chest pain.  X-rays demonstrated 
an essentially negative chest.  The veteran underwent VA 
examination in January 1961 and June 1969.  For both 
examinations, the diagnosis was diabetes. 

The veteran underwent an EKG in October 1975 as he reported 
chest pains.  The EKG contained no findings.

In a December 1980 letter, a VA physician stated that the 
veteran was diagnosed with diabetes mellitus and angina 
pectoris.

In a September 1981 statement, the veteran stated that his 
diabetes mellitus had worsened and that he had been receiving 
treatment for pain in the chest.

In April 1988, the veteran presented with atypical chest 
spasms.  The diagnosis was reflux related spasms.

On March 10, 1991 the veteran presented to the Philadelphia, 
Pennsylvania VA Medical Center (VAMC) with complaints of 
headaches.  The diagnosis was atypical headache, insulin 
dependent diabetes- mellitus and coronary artery disease.  

Analysis

The December 1980 treatment record from the VA physician 
diagnosing the veteran with angina pectoris was before the RO 
in April 1994.  Because the report was not noted in the 
rating decision, it can be held that the RO committed CUE by 
failing to consider that evidence.  

Additionally, the veteran's September 14, 1981 statement can 
be considered an informal claim for entitlement to service 
connection.

The Board concludes that a claim of entitlement to service 
connection for a heart condition was filed on September 14, 
1981.  Because VA treatment records from December 1980 
reflect a diagnosis of angina pectoris, the veteran is 
entitled to service connection for post operative residuals, 
coronary artery bypass graft due to coronary artery disease 
with angina effective from the date of claim, September 14, 
1981.  38 U.S.C.A. §§ 5107(b), 5110; 38 C.F.R. §§ 3.102, 
3.400. 








ORDER

Entitlement to an effective date of September 14, 1981, for 
the grant of service connection for coronary artery disease, 
claimed as a heart condition is granted. 



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


